DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-18 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 1, the word -- a -- should be inserted before the phrase “three measurement axes”.  In line 2, the phrase “the vibration monitoring” should be changed to -- a vibration monitoring --.  In line 7, the word -- a -- should be inserted before the phrase “two measurement axes”.  In line 14, the phase “the other two axes” should be changed to -- the other two of the three measurement axes -- to provide better clarification.  In lines 14-15, the phrase “the preserved axes” should be changed to -- the two preserved axes -- to proper antecedent basis for later in the claim (e.g. lines 16-17 of the claim).  In line 16, the phrase “the two acceleration signals” should be changed to -- the acceleration signals -- to provide proper antecedent basis.
In claim 10, line 4, the phrase “the three measurement axes” should be changed to -- a three measurement axes --.  In line 5, the word -- a -- should be inserted before the phrase “two measurement axes”.  In line 9, the phrase “the industrial machine” should be changed to -- an industrial machine --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 1-2, it is not clear what is meant by “at least one improved characteristic compared to the characteristics”?  What characteristics is being referred to from the second sensor and the first sensor?  Please clarify.
In claim 18, lines 1-2, it is not clear what is meant by “at least one improved characteristic compared to the characteristics”?  What characteristics is being referred to from the second sensor and the first sensor?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0122100 (Wan et al.) in view of U.S. Patent Application 2017/0205519 (Robert et al.).
With regards to claim 1, Wan et al. discloses a die chip-on board sensor package comprising, as illustrated in Figure 1-9, an industrial accelerometer 200 capable of providing measurements along three measurement axes (e.g. x-axis, y-axis, and z-axis) of a rectangular trihedron in particular for the vibration monitoring of an industrial machine (e.g. cellphone and other consumer and commercial applications; paragraph [0006]) comprising a first and a second microelectromechanical integrated circuit arranged on a planar printed circuit 101 (e.g. printed circuit board PCB); the first integrated circuit (e.g. the 3 components of sensor circuit 204 for y-axis, sensor circuit, 204 for x-axis, and sensor circuit 103 for z-axis formed together as this first integrated circuit in in Figure 2; paragraph [0029]) extending along a first plane (e.g. top surface plane of PCB 101) and constituting a first triaxial sensor 204,204,103 (e.g. sensor 204 for y-axis, sensor 204 for x-axis and sensor 103 for z-axis form together constitute as this first triaxial sensor in Figure 2) capable of supplying acceleration signals (e.g. due to tilt sensors like accelerometers; paragraphs [0010],[0048],[0049]) along the three measurement axes where two measurement axes (e.g. x-axis and y-axis) residing in the first plane; the second integrated circuit (e.g. the one component of sensor circuit 204 for x-axis as this second integrated circuit in Figure 2; paragraph [0029]) extending along a first plane and constituting a second monoaxial sensor 204 (e.g. sensor 204 for x-axis constituting as this second monoaxial sensor in in Figure 2) capable of supplying an acceleration signal (e.g. due to tilt sensors like accelerometers; paragraphs [0010],[0048],[0049]) along a single measurement axis (e.g. x-axis) residing in the first plane; the first and the second integrated circuit being arranged on the planar printed circuit so that the single measurement axis (e.g. x-axis) of the second sensor is parallel to one of the two measurement axes (e.g. x-axis) residing in the first plane of the first sensor while the other two axes (e.g. y-axis and z-axis) being designated as the preserved axes such that the measurements provided by the industrial accelerometer being composed of the acceleration signal from the second sensor and the two acceleration signals along the two preserved axes of the first sensor.  (See, paragraphs [0026] to [0050]).
The only difference between the prior art and the claimed invention is the second integrated circuit extending along a second plane.
Robert et al. discloses an accelerometer device comprising, as illustrated in Figures 1-9, an industrial accelerometer 1 (e.g. accelerometer device; Figures 3,4) capable of providing measurements along three measurement axes (e.g. x-axis, y-axis, and z-axis) of a rectangular trihedron in particular for the vibration monitoring comprising a first and a second microelectromechanical integrated circuit arranged on a planar printed circuit 102 (e.g. printed circuit board PCB; paragraph [0046]); the first integrated circuit 11 extending along a first plane (e.g. top surface of PCB; Figures 4,5) and constituting a first triaxial sensor 11 capable of supplying acceleration signals along the three measurement axes, two measurement axes (e.g. x-axis, y-axis; Figures 4,5) residing in the first plane (paragraph [0048]; Figures 4,5); the second integrated circuit 12 extending along a second plane (e.g. bottom surface of PCB; Figures 4,5) and constituting a second triaxial sensor capable of supplying an acceleration signal along a single measurement axis (e.g. x-axis) residing in the second plane (paragraph [0048]; Figures 4,5); the first and the second integrated circuit 11,12 being arranged on the planar printed circuit 102 so that the single measurement axis (e.g. x-axis) of the second sensor is parallel to one of the two measurement axes (e.g. x-axis) residing in the first plane (e.g. top surface of PCB) of the first sensor 11 while the other two axes (e.g. y-axis and  z-axis) being designated as the preserved axes such that the measurements provided by the industrial accelerometer being composed of the acceleration signal from the second sensor and the two acceleration signals along the two preserved axes of the first sensor.  (See, paragraphs [0037] to [0123]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the second integrated circuit extending along a second plane as suggested by Robert et al. to the system of Wan et al. since this appears to be a matter of optimization and choice possibilities where to position the sensors and which axis of measurements are desired without departing from the scope of the invention and without altering and/or changing the operation and/or function of the acceleration sensors.  (See, paragraphs [0050],[0062] of Robert et al.).
With regards to claim 2, Robert et al. further discloses the first integrated circuit 11 and the second integrated circuit 12 are respectively arranged on two opposite faces of the planar printed circuit 102.  (See, as observed in Figures 4,5).
With regards to claim 3, Wan et al. further discloses the first integrated circuit 204,204,203 and the second integrated circuit 204 are arranged on the same face of the planar printed circuit.  (See, as observed in Figure 2).
With regards to claim 4, Robert et al. further discloses the planar printed circuit 102 is arranged in a rigid tubular body 104 (e.g. a protective envelop; paragraph [0044]; Figures 2,6).
With regards to claim 5, Wan et al. further discloses the planar printed circuit 101 is connected to an electrical connector or an integral cable 105 (e.g. electrical connection cable; paragraphs [0030],[0034]; Figure 3).
With regards to claim 6, Robert et al. further discloses the planar printed circuit is rigid.
With regards to claim 7, Robert et al. does not explicitly specify the planar printed circuit is flexible.  However, to have set such structural characteristics as in the claim is a well-known concept (as evidenced by U.S. Patent Application Publication 2003/0070483 issued to Muller in paragraphs [0002],[0008]) and is also considered to have been a matter of optimization and choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose to use either a rigid planar printed circuit or a flexible printed circuit without departing from the scope of the invention, namely to provide a planar printed circuit for the sensors.
With regards to claim 8, Wan et al. further discloses the planar printed circuit carries a conditioning circuit (e.g. signal conditioning circuit; paragraph [0049]).
With regards to claim 9, Wan et al., as best understood, the second monoaxial sensor 204 has at least one improved characteristic compared to the characteristics of the first triaxial sensor 204,204,103.  (See, e.g. serves as a support for a vertical sensor; paragraph [0029]).
With regards to claims 10-18, the claims are directed to method clams and are commensurate in scope with the above apparatus claims 1-9 and are rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Chau, Perego, Wan, Goujon, Khazanov, Hanson, Weinberg, Nai, are related to accelerometer systems having a variety of sensor arrangements and combinations for uniaxial, biaxial, and triaxial acceleration sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861